Opinion by
Trexler, J.,
The record of the alderman was before the lower court on certiorari. The only exception attacking the record was that the magistrate was disqualified to act in the matter “because he was related to the personnel of the plaintiff company.” The court overruled the exception and affirmed the judgment. This settled the matter. The 22d Section of the Act of March 20,1810, 5 Smith’s Laws 171, Purdon’s Digest, 13th Ed., 1453, provides that “the judgment of the court of common pleas shall be final on all proceedings removed as aforesaid (by certiorari) by the said court and no writ of error shall issue thereon”: Phœnix Iron Works Co. v. Mullen, 25 Pa. Superior Ct. 547.
*575The appellant argues that the question of jurisdiction may be raised at any time even in the appellate court: Fowler v. Eddy, 110 Pa. 117. We may answer this in the language of this court in Phoenix Iron Works v. Mullen, supra. “It is sufficient for present purposes to say that the record does not show lack of jurisdiction, either of the parties or of the subject-matter.”
Appeal quashed.